Citation Nr: 1809730	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-22 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2017.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a right knee disability and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1985 rating decision, the regional office denied in relevant part service connection for a bilateral knee disorder; the Veteran did not timely appeal the decision, and no new and material evidence was received within the appeal period.

2.  In an April 2011 rating decision, the regional office declined to reopen the claim for entitlement to service connection for right and left knee disorders; the Veteran did not timely appeal the decision, and no new and material evidence was received within the appeal period.

3.  Evidence received since the April 2011 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right and left knee disabilities, and raises a reasonable possibility of substantiating the claims.  

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran's left knee strain with chondromalacia is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The December 1985 rating decision which denied service connection for bilateral knee disorder is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 3.156(b), 19.129, 19.192 (1985); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

2.  The April 2011 rating decision, which declined to reopen claims for service connection for right and left knee disorders, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2010); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

3.  Evidence added to the record since the April 2011 rating decision is new and material as to the claim of entitlement to service connection for a right knee disability; the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).   

4.  Evidence added to the record since the April 2011 rating decision is new and material as to the claim of entitlement to service connection for a left knee disability; the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).   

5.  The criteria for service connection for left knee strain with chondromalacia have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims to reopen the claims for service connection for left and right knee disabilities, and the reopened claim for service connection for a left knee disability, in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed as to these issues.   

Claims to Reopen

The September 2013 rating decision on appeal and the June 2014 statement of the case (SOC) adjudicated the issues of service connection for the right and left disabilities on their merits, de novo, thus indicating that the claims had been reopened.  However, regardless of whether the AOJ reopened the claims, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A December 1985 rating decision, in relevant part, denied service connection for a bilateral knee disorder on the grounds that the Veteran did not have a current knee disability.  No appeal was taken from the determination, and new and material evidence was not received within the one-year appeal period.  As such, the decision is final as to this issue.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 3.156(b), 19.129, 19.192 (1985); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).    

An April 2011 rating decision declined to reopen claims for service connection for right and left disabilities on the grounds that no new and material evidence had been received.  No appeal was taken from the determination, and new and material evidence was not received within the one-year appeal period.  As such, the decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2010); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

Since the last final denial, VA has received a July 2013 VA examination diagnosing the Veteran with left knee strain, a January 2014 private treatment record diagnosing the Veteran with chondromalacia in both knees in the patellar region, and a March 2014 VA examination diagnosing the Veteran with right knee strain and right chondromalacia patella.  This information constitutes new and material evidence as to the claims for service connection for left and right knee disabilities.  This evidence is new, as it was not of record at the time of the prior final adjudication.  Additionally, the evidence goes towards the existence of a current disability, and thus, relates to an unestablished fact necessary to substantiate the Veteran's claims, and raises a reasonable possibility of establishing each claim.  See 38 C.F.R. § 3.156, 4.125(a).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claims of entitlement to service connection for left and right knee disabilities are reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Left Knee Disability

As noted above, the AOJ adjudicated the reopened claims, de novo, in the September 2013 rating decision on appeal, as well as the June 2014 SOC.  As such, there is no prejudice to the Veteran by the Board's consideration of the reopened claim for service connection for a left knee disability, de novo, at this time.

The Veteran contends that the rigors of training, particularly low crawling exercises and carrying heavy objects, caused his current left knee disability.  There are several notations of knee complaints in the Veteran's service treatment records (STRs), including a July 1977 finding of left patellar subluxation one month ago, a report of trick or locking knee and a statement that he might need an operation on his knees if he knocks them out of place again in his May 1982 report of medical history, and July 1982 notes related to an incident where he hit his left knee while playing basketball resulting in a diagnosis of possible patella subluxation.  However, a post-service October 1985 VA examination found that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  The Veteran contends he has had pain in his knees since service.  Although the Veteran reports a right knee injury prior to service, which is referenced in the Veteran's entrance examination and entrance report of medical history, there is no objective evidence of a left knee injury prior to service, and a left knee disability was not identified on clinical examination for entrance to service in August 1976.  

A July 2013 VA examination provided a negative opinion.  The examiner opined that the Veteran's knees became progressively painful over time related to wear and tear without any distinct injury per se.  The examiner interpreted the records as showing subluxation of the left and possibly right patella prior to enlistment.  The July 2013 examiner noted that no pathology was found in the 1985 examination, and found no degenerative arthritis in July 2013.  The examiner concluded that the Veteran's knee pain appears related to age but not to any injury in active duty.  As discussed above, the Board recognizes that the Veteran's STRs discuss a dislocation of the right kneecap prior to service.  However, subluxation of the left knee occurred during service, as indicated by his STRs.  

An August 2013 VA examination as to scars included a nexus opinion as to the right knee.  Although the examiner was only asked to discuss the Veteran's right knee, the opinion provided discussed both knees, and thus will be considered in the claim of service connection for a left knee disability.  The examiner opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  He noted bilateral knee difficulties for years, beginning right after leaving the military, and that the Veteran's STRs include a number of visits for the right, left, or both knees.  The Veteran reported that the knees have worsened over the ensuing decades.  Although time has passed, the examiner found evidence of knee trauma in the 1970s and 1980s, and opined that it is reasonable to conclude that the Veteran's current knee difficulties stem from the trauma suffered during active duties, and stated that both of the Veteran's knees are worse now than they would have otherwise been based upon the records reviewed.  Although the examiner's assertion that knee difficulties began right after leaving service is inaccurate as to the right knee, it is accurate for the left knee.  

A January 2014 letter from a private physician did not provide an etiological opinion, but did diagnose chondromalacia in both knees in the patellar region.  A private September 2015 opinion noted the diagnosis of chondromalacia and found that certainly previous knee injuries can accelerate developing of that condition, and therefore linking what happened when the Veteran was in active service with what is going on now would be a logical conclusion.  Although this private opinion is too speculative to provide a basis for service connection by itself, it does bolster the positive August 2013 medical opinion.  

The conflicting July 2013 and August 2013 medical opinions have similar probative value.  The positive August 2013 is bolstered by the private September 2015 opinion.  The Board finds that the most probative evidence of record thus demonstrates that it is at least as likely as not that the Veteran's left knee disability is etiologically related to service.  Therefore, the Board will resolve reasonable doubt in the Veteran's favor and grant the claim of service connection for left knee strain with chondromalacia.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened, and to that extent, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened, and to that extent, the appeal is granted. 

Entitlement to service connection for left knee strain with chondromalacia is granted.


REMAND

The January 2014 letter from a private physician regarding the Veteran's knees noted that the Veteran had been treated at P. Family Practice.  Records from this facility have not been associated with the claims file.  As outstanding treatment records relevant to the Veteran's right knee claim have been identified, they must be requested upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The Veteran has raised several theories of entitlement to service connection for an acquired psychiatric disability.  Of particular interest, a January 2014 letter and the Veteran's June 2014 hearing testimony have related his psychiatric disability to being unable to attend the funerals of his sister and father while in service.  In the Veteran's June 2014 hearing testimony and an October 2016 statement, he related his psychiatric disability to an incident where he was performing his duties as a cook and a lighter fell into a pot of grease, which subsequently exploded, resulting in burns on his face.  The Veteran's STRs indicate that he was burned on the face and right arm in August 1979.  

The September 2013 VA examination of record finds  the psychiatric disability is less likely than not related to an incident in service when he thought he would lose total functioning in his right hand after experiencing a deep cut.  The examination does not consider the Veteran's report that he was unable to attend the funerals of his close family members, or the assertion that it is a response to the incident where his face was burned.  Upon remand, an examination should be scheduled to obtain an opinion addressing these theories of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide authorization to obtain treatment records from P. Family Practice, which is referenced in the January 2014 letter from a private physician regarding the Veteran's knees.  After obtaining the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C. § 5103A(b)(2)(B).

2.  Schedule the Veteran for a psychiatric examination with an appropriate clinician.  After reviewing the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder that is etiologically related to service, to include the Veteran's report that he missed his father and sister's funerals during his service, and the Veteran's report that his psychiatric disability is due to an August 1979 incident in which he received grease burns on his face and arm during a kitchen accident.  The examiner is advised that the Veteran discussed these incidents in a January 2014 statement, during his June 2014 hearing testimony, and in an October 2016 statement.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case, afford the appropriate period for response, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


